Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 3, 2021. In virtue of this communication, claims 1-18 are currently presented in the instant application.
Drawings
The drawings submitted on February 3, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 740 001 A1 (herein “Buckley”).

Claims 1, 7, and 13
Consider claim 1, Buckley teaches A communication method by a terminal, comprising: 
acquiring, from a preset public network access channel, unique network identification information of a region where the terminal is located (see Buckley Fig. 11, Fig. 12, [0050] note network ID data 1104 that corresponds with the location information of the user 1102); 
determining a spectrum standard corresponding to the region where the terminal is located according to the public network access channel and the unique network identification information (see Buckley Fig. 11, Fig. 12, [0050] note frequency bands and/or channels 1104 that correspond with the location information and the network ID data); and 
communicating according to the spectrum standard (see Buckley [0020] note the UE communicates over the frequencies).
Claim(s) 7 and 13 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 8, and 14
Consider claim 2, Buckley teaches wherein acquiring, from the preset public network access channel, unique network identification information of the region where the terminal is located comprises: 
sending a network access request frame to a server on the preset public network access channel (see Buckley Fig. 11, Fig. 12, [0050] note user inputs the location); 
receiving a network access response frame sent by the server on the public network access channel (see Buckley Fig. 11, Fig. 12, [0050] note the determining the appropriate network for the location); and 
parsing the network access response frame to obtain the unique network identification information (see Buckley Fig. 11, Fig. 12, [0050] note the determining the appropriate network for the location).
Claim(s) 8 and 14 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 9, and 15
Consider claim 3, Buckley teaches wherein determining the spectrum standard corresponding to the region where the terminal is located according to the public network access channel and the unique network identification information comprises: 
searching for a spectrum standard matching the preset public network access channel and the unique network identification information among one or more preset spectrum standards corresponding to a plurality of regions (see Buckley Fig. 11, [0050] note the table in Fig. 11 shows different locations along with correspondingly different networks which each have unique frequency, bands, and/or channels).
Claim(s) 9 and 15 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4, 10, and 16
Consider claim 4, Buckley teaches wherein communicating according to the spectrum standard comprises:
parsing an available channel field of the network access response frame according to the spectrum standard to obtain an available channel (see Buckley Fig. 11, [0050] note channels); and 
communicating on the available channel (see Buckley [0020] note the UE communicates over the frequencies).
Claim(s) 10 and 16 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5, 11, and 17
Consider claim 5, Buckley teaches further comprising: 
in response to not having received the network access response frame after sending the network access request frame on the preset public network access channel, sending the network access request frame on another preset public network access channel (See Buckley Fig. 11, [0050] note the location corresponds with multiple networks each having corresponding frequencies, bands, and channels.  Buckley [0043] discusses failure to register with an identified network and attempting to connect to a different network).
The examiner would like to note that claim 5 depends directly upon in claim 2, in claim 2 the network response frame is received, therefore the examiner believes the act of receiving the response frame is affirmative within claim 2 dependency.  
Claim(s) 11 and 17 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6, 12, and 18
Consider claim 6, Buckley teaches wherein the network access response frame comprises a network identifier and a terminal address, and the unique network identification information is at least one of the network identifier or a combination of a plurality of bits of the network identifier and the terminal address (see Buckley Fig. 11, Fig. 12, [0050] note determining the Network ID data.  Buckley Fig. 8E, [0044] explain decoded network ID information).
Claim(s) 12 and 18 is/are rejected for at least the same reason(s) set forth in claim 6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647